DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 18-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Husin-Ali (US 2016/0237683).
Regarding claim 18, Husin Ali discloses a node 42 comprising;
a base 72 comprising a length of material having a first end and a second end (Fig 1, 2, 14);
a first interface proximate to the first end, the first interface for engaging a face sheet edge of a first face sheet 22, (Fig 1, annotated Fig 2); 
second interface proximate to the second end, the second interface for engaging a face sheet edge of a second face sheet 24, such that the face sheet edges of the first and second face sheets oppose one another (Fig 1, annotated Fig 2); and 
a foam inlet port 32 arranged on the base 72, the foam inlet port 32 configured to enable a flow of a foam-like substance into an area defined by at least the first and second face sheets (Fig 1, 2, 5).
The claim is a product by process claim and the node does not depend on the process of making it.  The product-by-process limitation “additively manufactured" would not be expected to impart distinctive structural characteristics to the node.  Therefore, the claimed node is not a different and unobvious node from the node of Husin-Ali. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
Regarding claim 19, Husin Ali discloses the first face sheet 22 and the second face sheet 24 occupy, at least in part, planes parallel to one another (Fig 1, 3).
Regarding claim 20, Husin Ali discloses the first and second interfaces comprise single-shear interfaces (surfaces that receives the first and second sheets), (Fig 1, 2).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husin-Ali (US 2016/0237683) in view of Potter (US 2014/0157710). Husin-Ali discloses as discussed in claim 18, but does not disclose the first and second interfaces comprise double-shear interfaces. However, Potter discloses a node 14 having a base 20 having the first and second interfaces comprise double-shear interfaces 26a, 26b, for engaging first and second face sheets 62, (Fig 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the node of Husin-Ali to have double shear interfaces as taught by Potter, in order to secure additional face sheets if it is desired to have a larger panel. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Response to Arguments
8.	Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Husin-Ali does not teach the “first and second interfaces” because the alleged interfaces identified by the Office do not engage, secure or support the edges of sheet 20. Examiner respectfully disagrees, Husin Ali discloses a node/structural channel member 42 having flange portions 96 that provide multiple interfaces in the outer faces of the flange portions 96 that are capable of engaging or supporting face sheet edges of face sheets 30. Further, Examiner wants to note that the first and second face sheets are not positively claimed, nonetheless, the interfaces are capable of engaging two face sheets next to each other at opposing left and right sides or two face sheets positioned at outer faces of opposite flange portions of the node/structural channel member 42. Examiner would like to note that the drawings provided in the Office Action are merely illustrative. 
In response to applicant's argument that Husin-Ali in Fig 14 does not teach the limitations of “a foam inlet port arranged on the base”. Examiner would like to note that the Office Action indicates that the foam inlet port 32 is shown in Fig 1, 2, 5, and the reference to Fig 14 is to show the details of the base 72 of the node/structural channel member 42. Further, Husin-Ali indicates in Par [0068] “FIGS. 7 to 16 provide further views of the panel shown in FIG. 1, and portions thereof”
In response to applicant's argument that the combination of the references of Husin-Ali and Potter is improper because the art of building construction is neither .

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
03/04/2022